      Case 1:01-cr-00450-NRB Document 384 Filed 02/23/21 Page 1 of 1




F ebr u a r y 22, 2021

VIA E CF
H on or a ble Na om i Reice Bu ch wa ld
Un it ed St a t es Dist r ict J u dge                               Dated: New York, New York
Sou t h er n Dist r ict of New Yor k                                       February 23, 2021
Un it ed St a t es Cou r t h ou se
500 P ea r l St r eet
New Yor k, New Yor k 10007

        Re:      Un ited S ta tes v. Du sh on F oster , 01 CR 450

Dea r J u dge Bu ch wa ld:


I wr it e t o t er m in a t e a n d wit h dr a w Mr . F ost er ’s pen din g 28 U.S.C. § 2255 m ot ion
(docket en tr y n o. 344).




Respect fu lly su bm it t ed,
/s/ J ULIA GATTO
J u lia L. Ga t t o
Assist a n t F eder a l Defen der
